                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


KAIFI LLC
                     Plaintiff,

       v.                                             Case No. 2:20-cv-281-JRG

                                                      JURY TRIAL DEMANDED
T-MOBILE US, INC. and
T-MOBILE USA, INC.,                                   Honorable Rodney Gilstrap

                     T-Mobile.



                 JOINT MOTION TO AMEND DOCKET CONTROL ORDER

   Plaintiff KAIFI LLC (“KAIFI”) and Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.

(“T-Mobile”) respectfully submit this Joint Motion to Amend the Docket Control Order and would

show the Court the following:

       KAIFI and T-Mobile respectfully request that the following deadlines be extended:

 Current Deadline                 New Deadline                       Event
 July 9, 2021                     July 19, 2021                      Deadline to Complete Fact
                                                                     Discovery and File Motions to
                                                                     Compel Discovery
 July 19, 2021                    July 26, 2021                      Serve Disclosures for Expert
                                                                     Witnesses by the Party with
                                                                     the Burden of Proof
 August 16, 2021                  August 23, 2021                    Serve Disclosures for Rebuttal
                                                                     Expert Witnesses
 August 23, 2021                  September 15, 2021                 Deadline to Complete Expert
                                                                     Discovery

 August 30, 2021                  September 3, 2021                  *File Dispositive Motions
                                                                     No dispositive motion may
                                                                     be filed after this date
                                                                     without leave of the Court.

                                                                     Motions shall comply with
                                                                     Local Rule CV-56 and Local
                                                  1
                                                                     Rule CV-7. Motions to
                                                                     extend page limits will only
                                                                     be granted in exceptional
                                                                     circumstances. Exceptional
                                                                     circumstances require more
                                                                     than agreement among the
                                                                     parties.

 August 30, 3021                   September 3, 2021                 *File Motions to Strike
                                                                     Expert Testimony (including
                                                                     Daubert Motions)

                                                                     No Motion to Strike Expert
                                                                     Testimony (including a
                                                                     Daubert Motion) may be
                                                                     filed after this date without
                                                                     leave of Court.

 September 13, 2021                September 17, 2021                *Response to Dispositive
                                                                     Motions (including Daubert
                                                                     Motions). Responses to
                                                                     dispositive motions that were
                                                                     filed prior to the dispositive
                                                                     motion deadline, including
                                                                     Daubert Motions, shall be
                                                                     due in accordance with Local
                                                                     Rule CV- 7(e), not to exceed
                                                                     the deadline as set forth in
                                                                     this Docket Control Order.2
                                                                     Motions for Summary
                                                                     Judgment shall comply with
                                                                     Local Rule CV-56.


These extensions will not affect any other deadlines in the Docket Control Order.

       The parties have agreed to modest extensions to the fact discovery and expert disclosure

deadlines to accommodate witness and attorney schedules, which prevented some of the fact

depositions from taking place prior to the current, July 9, 2021 fact discovery deadline. In addition,

the parties have agreed to extend the expert discovery to September 15, 2021, as the attorney who


                                                  2
is slated to take the depositions of T-Mobile’s expert witnesses (Jason Sheasby) has a trial before

this Court in Optis Wireless Technology, LLC et al v. Apple Inc., Civil Case No. 2:19-cv-00066-

JRG, beginning August 10, 2021 and another trial in the Central District of California in City of

Pomona v. Sociedad Quimica Y Minera De Chile SA et al, 2:11-cv-00167-RGK-JEM (C.D. Cal)

beginning August 30, 2021.

       In addition, there is good cause for the requested four-day extension of the Motion for

Summary Judgment/Motion to Strike Experts opening and responsive briefs. T-Mobile has

requested that KAIFI produce certain of KAIFI’s expert witnesses for deposition in advance of the

dispositive motion and motion to strike deadline. One of KAIFI’s expert witnesses, David

Kennedy, is scheduled to be in trial in the Eastern District of Texas before Judge Schroeder

beginning August 23, 2021, in the matter of General Access Solutions v. Sprint, Civil Case No.

2:20-cv-00007-RWS (E.D. Texas). This scheduling conflict will make it difficult to present him

for deposition under the current deadline for these motions (August 30) since Kennedy will not be

available for deposition until August 31, 2021. The four day extension of the briefing for the

MSJ/Motions to Strike would resolve that issue without affecting any of the other Court imposed

deadlines.

       WHEREFORE, Plaintiff and Defendants respectfully request that the Court extend the

deadlines above and enter the attached proposed first amended docket control order.

Dated: July 8, 2021.                         Respectfully submitted,

                                             /s/ Robert Christopher Bunt

                                             Enoch H. Liang
                                             Cal. Bar No. 212324 (admitted in E.D. Texas)
                                             Michael J. Song
                                             Cal. Bar No. 243675 (admitted in E.D. Texas)
                                                3
LTL ATTORNEYS LLP
300 S. Grand Ave., 14th Fl.
Los Angeles, California 90071
Telephone: (213) 612-8900
Facsimile: (213) 612-3773
Email: enoch.liang@ltlattorneys.com
Email: michael.song@ltlattorneys.com

Robert Christopher Bunt
Texas Bar No. 00787165
PARKER, BUNT & AINSWORTH PC
100 E. Ferguson St., Suite 418
Tyler, Texas 75702
Telephone: (903) 531-3535
Email: rcbunt@pbatyler.com

Jason Sheasby
Cal. Bar No. 205455 (admitted PHV)
IRELL & MANELLA, LLP
1800 Avenue of the Stars, Suite 900 Los
Angeles, CA 90067
Telephone: (310) 277-1010
Facsimile: (310) 203-7199
Email: jsheasby@irell.com

Rebecca Carson
Cal. Bar No. 254105 (admitted PHV)
IRELL & MANELLA, LLP
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660
Telephone: 949-760-0991
Facsimile: 949-760-5200
Email: rcarson@irell.com
LEAD ATTORNEY

Andrew Y. Choung
Cal. Bar No. 203192 (admitted in E.D. Texas)
Erica J. Van Loon
Cal. Bar No. 227712 (admitted in E.D. Texas)
Aaron M. Brian
Cal. Bar No. 213191 (admitted in E.D. Texas)
Jennifer Hayes
Cal. Bar No. 241533 (admitted in E.D. Texas)
Nixon Peabody LLP
300 South Grand Avenue, Suite 4100
   4
Los Angeles, CA 90071-3151
213-629-6166
213-629-6011 Facsimile
achoung@nixonpeabody.com
evanloon@nixonpeabody.com
jenhayes@nixonpeabody.com
abrian@nixonpeabody.com

Attorneys for Plaintiff KAIFI LLC


/s/ Robert Vincent (with permission)
Benjamin Hershkowitz
New York State Bar No. 2600559
Katherine Q. Dominguez
New York Bar No. 4741237
Paul J. Kremer
New York Bar No. 4900338
Josh A. Krevitt
New York Bar No. 2568228
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, New York 10166-0193 Telephone:
(212) 351-4000
Facsimile: (212) 351-4035
bhershkowitz@gibsondunn.com
kdominguez@gibsondunn.com
PKremer@gibsondunn.com
jkrevitt@gibsondunn.com

Robert Vincent
Texas State Bar No. 24056474
Nathan R. Curtis
Texas State Bar No. 24078390
GIBSON, DUNN & CRUTCHER LLP
2001 Ross Avenue
Dallas, Texas 75201-2923
Tel: (214) 698-3423
Fax: (214) 571-2961
rvincent@gibsondunn.com
ncurtis@gibsondunn.com

Melissa R. Smith
(TX State Bar No. 24001351)
GILLAM & SMITH, LLP
  5
                                            303 S. Washington Ave.
                                            Marshall, TX 75670
                                            Telephone: (903) 934-8450
                                            Facsimile: (903) 934-9257
                                            Melissa@gillamsmithlaw.com

                                            Attorneys for Defendants


                                 CERTIFICATE OF SERVICE
        I certify that the foregoing document was filed electronically on July 8, 2021 pursuant

 to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic

 service.

                                           /s/ Robert Christopher Bunt
                                           ROBERT CHRISTOPHER BUNT


                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), the undersigned meet and conferred with Robert

Vincent on July 8, 2021 regarding the above referenced motion. T-Mobile agreed to file this as a

joint motion.

                                           /s/Robert Christopher Bunt
                                           ROBERT CHRISTOPHER BUNT




                                               6
